El Juez Presidente Señor Hernández Denton
emitió la opinión del Tribunal.
El presente recurso nos permite determinar quién tiene mejor derecho sobre una marca: una compañía que la re-gistró primero en el Registro de Marcas del Departamento de Estado del Estado Libre Asociado pero que no la ha usado, o un titular registral federal posterior, que fue quien antes la utilizó en el comercio en Estados Unidos y en Puerto Rico.
HH
En febrero de 1997 la recurrida American Home Products (AHP) solicitó a la Oficina de Patentes y Marcas de Estados Unidos la inscripción de la marca “Sonata”. Dicha solicitud se hizo con la intención bona fide de usar la marca en productos farmacéuticos contra el insomnio. Tras co-menzar a usar Sonata en el comercio interestatal de Esta-dos Unidos en febrero de 1998, AHP obtuvo el registro de la marca en junio de ese mismo año.
De otra parte, en mayo de 1998, Arribas & Associates, Inc. (Arribas) solicitó al Departamento de Estado de Puerto Rico que registrara a su favor la marca “Sonata Sleeping Aid Medicine”. La solicitud del registro se hizo sin haber usado la marca previamente en el comercio, pero con la intención de usarla para un producto farmacéutico con*603tra el insomnio. Tras ciertos trámites, el Departamento de Estado finalmente registró la marca Sonata a favor de Arribas mediante el Registro Núm. 43,034.
En agosto de 1999 AHP expandió su uso de la marca a Puerto Rico. En esa fecha comenzó a venderle el producto Sonata a diversas farmacias del país.
Así las cosas, en marzo del 2000 AHP presentó al De-partamento de Estado una petición de cancelación del Re-gistro Núm. 43,034, el registro de la marca Sonata a favor de Arribas. En su petición, AHP señaló que había regis-trado la misma marca, para el mismo tipo de producto, en el registro federal de la Oficina de Patentes y Marcas. Adujo, además, que había usado la marca mucho antes que Arribas y que había invertido considerables sumas de dinero en la publicidad y promoción del producto. Expuso que de permitirse la coexistencia de ambas marcas, los consumidores se confundirían y podrían adquirir el pro-ducto que en su día mercadeara Arribas como si fuera el de AHP. Un tiempo después, AHP también solicitó al Depar-tamento de Estado que registrara la marca Sonata a su favor.
Luego de ciertos trámites procesales, el Departamento de Estado celebró una vista para dilucidar el asunto de la cancelación. En esa vista AHP aportó prueba documental y testifical. Arribas presentó una estipulación de las partes sobre la existencia del Registro Núm. 43,034 en el Depar-tamento de Estado, registro objeto de cancelación.
Como resultado de esa vista, la agencia determinó que no había evidencia de uso alguno de la marca por parte de Arribas, que AHP había usado la marca en Estados Unidos previo al registro por parte de Arribas e, incluso, que luego de éste, AHP había sido el primer usuario de la marca en Puerto Rico. Concluyó que el derecho propietario sobre una marca en Puerto Rico se obtiene por el uso y no por el registro. Añadió que existía una probabilidad de confusión entre la marca registrada por Arribas y la de AHP. Por lo tanto, declaró “con lugar” la petición de cancelación del Re-*604gistro Núm. 43,034 a favor de Arribas y ordenó la conti-nuación del procedimiento administrativo para la inscrip-ción de la marca Sonata a favor de AHP.
De esa resolución acudió Arribas al Tribunal de Apela-ciones, que confirmó la determinación administrativa. Dicho foro fundamentó su decisión en un análisis de la pro-babilidad de confusión entre las marcas.
Inconforme aún, Arribas acude ante nos. Señala que erró el Tribunal de Apelaciones al enfocarse sobre la pro-babilidad de confusión(1) y que la verdadera controversia estriba en quién tiene mejor derecho sobre la marca Sonata en Puerto Rico. Expedido el auto, y con el beneficio de la comparecencia de las partes, resolvemos.
HH H — I
A. En Puerto Rico la protección del derecho de marcas se encuentra consagrada en la Ley de Marcas del Estado Libre Asociado de Puerto Rico, Ley Núm. 63 de 14 de agosto de 1991 (10 L.P.R.A. sec. 171 et seq.) (Ley de Marcas). Conforme a esta ley, una marca es “todo signo o medio que sirva para distinguir en el mercado productos o servicios de una persona, de productos o servicios de otra persona”. 10 L.P.R.A. sec. 171(a).
En cuanto a la adquisición del derecho propietario sobre una marca, el Art. 3 de la Ley de Marcas dispone:
(a) El derecho de propiedad sobre la marca se adquiere por el registro válidamente efectuado de conformidad con las dis-posiciones de la presente Ley.
(b) Sin embargo, el usuario anterior de una marca podrá reclamar al Secretario la cancelación de una marca registrada que pueda crear confusión con la suya siempre que ejercite la reclamación antes de que transcurran cinco (5) años desde el registro de la marca. 10 L.P.R.A. sec. 171a.
*605Mediante esta sección se reconoce la existencia de un derecho propietario sobre la marca a raíz de la inscripción de ésta en el Registro de Marcas del Departamento de Estado. No obstante, ese derecho está condicionado a que el registro se efectúe válidamente y, además, sucumbirá ante la reclamación oportuna por parte de quien tiene me-jor derecho sobre la marca por haberla usado con anterioridad. Nuestra Ley de Marcas, por lo tanto, com-bina “el derecho nacido por el uso con el derecho consti-tuido con el registro”. Informe Conjunto de las Comisiones de Cooperativismo, Comercio y Fomento Industrial y de lo Jurídico sobre el P. del S. 995, 19 de junio de 1991, pág. 3.
Así como la Ley de Marcas permite que se adquiera una marca por su inscripción —sujeto a las condiciones ya señaladas— también admite que se registren marcas que no se hayan usado previo a la presentación de la solicitud. A esos efectos, en el Art. 4 de la Ley de Marcas, en que se exponen los requisitos para registrar una marca, se incluye “[flacsímil de la marca, tal como se usa o se usará en el comercio en la forma y cantidad que mediante reglamentación disponga el Secretario”. (Enfasis suplido.) 10 L.P.R.A. sec. 171b.
Además del texto mismo del artículo, del historial legis-lativo se desprende que la intención legislativa era permi-tir el registro de una marca que aún no se ha utilizado en el comercio:
Otra de las áreas atendidas por la nueva Ley es la protección de marcas no usadas en el mercado. Esto permite el registro de una marca por una persona antes de usarla. Este beneficio protege la marca de apropiación por competidores desleales en la delicada etapa de desarrollo de un producto o servicio para lanzarlo al mercado. Informe Conjunto, supra, pág. 4.
Ahora bien, al registrarse una marca con o sin uso previo, el proponente debe cumplir con varios requisitos. El citado Art. 4 de la Ley de Marcas, supra, incluye los requisitos formales para solicitar el registro. De otra parte, el Art. 5 (10 L.P.R.A. sec. 171c) enumera una serie de prohi-*606bidones que afectan la posibilidad de registrar una marca. Conforme a dicha sección, no se puede registrar, entre otras, una marca que sea idéntica a otra marca ya inscrita o conocida, que pertenezca a otro y que se use en productos o servicios de las mismas propiedades descriptivas, o que tanto se asemeje a la marca del otro que sea muy probable que ocasione confusión o equivocación en la mente del pú-blico o dé lugar a engaño de los compradores. 10 L.P.R.A. sec. 171c(a)(7).
Ese impedimento implica una protección a los consumidores, por cuanto el enfoque de la sección es evitar que el público se confunda en cuanto al origen del producto que identifica la marca. Véanse: Garriga Trad. Co., Inc. v. Century Pack Corp., 107 D.P.R. 519, 524-526 (1978); J. Beléndez Solá, Inc. v. Rivera, 102 D.P.R. 276, 278 (1974) (en ambos casos se interpreta una disposición análoga en la Ley de Marcas de 1923). Ello conlleva una protección a los usuarios originales de urna marca, aunque no la hayan registrado, ya que se impide el registro de una marca similar a la ya utilizada y que pueda ocasionar confusión. Al leer este artículo en conjunto con el que otorga un derecho propietario a quien registre válidamente —Art. 2 de la Ley de Marcas, 10 L.P.R.A. sec. 171— queda claro que ese derecho propietario sólo será posible si no hay un usuario previo de esa misma marca. En caso de haber un usuario previo, éste tendrá mejor derecho sobre la marca. Incluso, su mera presencia debe imposibilitar el registro de la marca a nombre de otro, siempre que exista una probabilidad de confusión.
Luego de finalizados los trámites que prescribe la ley (véase 10 L.P.R.A. secs. 171b a 171f) e inscrita ya la marca, su titular tendrá a su disposición varios mecanismos de protección. Así, el titular registral de una marca puede interponer una acción en daños, interdicto u orden de incautación contra cualquier persona que, sin su consentimiento, utilice o intente utilizar la marca en el comercio de Puerto Rico. 10 L.P.R.A. sec. 171w. Además puede *607obtener órdenes provisionales ex parte que decreten el cese del uso de la marca hasta que se ventile el caso y órdenes ex parte, y sin previo pago de fianza, para el embargo pre-ventivo e incautación de los artículos a los que el infractor hubiese adherido la marca. 10 L.P.R.A. sec. 171x.
No obstante, aun cuando se ha efectuado ya el registro de una marca, éste puede resultar objeto de una solicitud de cancelación. A esos efectos, el Art. 19 de la Ley de Marcas, 10 L.P.R.A. sec. 171q, establece que una persona que se considere perjudicada por el registro de una marca podrá solicitar su cancelación mediante la presentación de un escrito al Secretario de Estado. Si al momento de presentar la solicitud ya han transcurrido más de cinco años desde el registro de la marca, la cancelación sólo procederá si está presente uno de los fundamentos esbozados en el Art. 19, supra, a saber: (1) abandono de la marca, (2) un registro realizado en contravención a las disposiciones de la ley, (3) advenimiento de la marca en el nombre genérico del producto o servicio para el cual se usa, (4) uso del registro por o. con permiso del titular registral de forma que causa confusión sobre la naturaleza, calidad, características o procedencia geográfica del producto o servicio para el cual se usa, y (5) un registro obtenido mediante dolo.
Distinto es el caso cuando la solicitud de cancelación se presenta dentro del término de cinco años desde el registro de la marca. En ese caso no se limitan las razones por las que procede la cancelación, lo que hace posible que se cancele una marca por las razones enumeradas arriba o por cualquier otra que indique que el titular registral de una marca no tiene derecho a ésta.
Buena parte de las secciones reseñadas de la Ley de Marcas constituye una innovación en el ámbito jurídico puertorriqueño. Nuestra anterior ley de marcas, la Ley Núm. 66 de 28 de julio de 1923, que fue derogada al apro-barse la actual Ley de Marcas, no definía el concepto de la marca ni disponía cómo éstas se adquirían. De ahí que en *608Colgate-Palmolive v. Mistolín, 117 D.P.R. 313, 321 (1986), nos viéramos precisados a proveer una definición. En ese mismo caso, y utilizando la jurisprudencia norteamericana sobre el derecho de marcas como altamente persuasiva, también dispusimos que el derecho propietario sobre una marca se adquiría por su uso. Íd., pág. 324. Reiteramos dicha conclusión en Posadas de P.R. v. Sands Hotel, 131 D.P.R. 21, 35 (1992), caso en que también se analizaba una controversia surgida mientras estaba vigente la Ley de Marcas de 1923. Nuestras expresiones en esos casos, por lo tanto, deben enmarcarse en el contexto de la anterior ley de marcas, y en la medida que son incompatibles con las disposiciones de la nueva Ley de Marcas, no deben apli-carse a ésta.
B. En la esfera federal, el derecho de marcas se encuentra cobijado por la Ley Lanham, 15 U.S.C.A. sec. 1051 et seq. Mediante dicha legislación, el Congreso proveyó un esquema detallado para el registro de una marca que se ha utilizado en el comercio interestatal o en el comercio entre Estados Unidos y otra nación.(2)
Al aprobar la Ley Lanham, el Congreso quiso proteger a los negocios en expansión. John R. Thompson Co. v. Holloway, 366 F.2d 108, 114-115 (5to Cir. 1966). A esos efectos, la ley provee a las marcas protección en todo Estados Uni-dos, incluso en Puerto Rico. Véanse: 15 U.S.C.A. sec. 1127; 3 McCarthy on Trademarks and Unfair Competition Sec. 22:11 (4ta ed. 1996). El fin de esa amplia protección es fomentar la competencia y asegurar a un productor que podrá derivar los frutos de su buena reputación, para de *609ese modo estimular el control de calidad. Véase Park ‘N Fly, Inc. v. Dollar Park And Fly, Inc., 469 U.S. 189, 198 (1985).
Para hacer viable ese propósito, se facultó a la Oficina de Patentes y Marcas a registrar marcas de fábrica,(3) de servicio, colectivas y de certificación. Véase 15 U.S.C.A. sec. 1127. Ahora bien, el registrar una marca no hace al solicitante su dueño; la propiedad sobre ella se adquiere por el uso y no por el registro. Geoffrey, Inc. v. Toys R Us, 756 F. Supp. 661, 665 (D. P.R. 1991); McCarthy, supra, Vol. II, Sec. 16:18. No obstante, el registro federal de una marca constituye evidencia prima facie que dicho registro es válido, que la marca pertenece al registrante federal y que éste tiene derecho al uso exclusivo de ésta, 15 U.S.C.A. sec. 1115(a).(4) Además, la Ley Lanham confiere otros importantes derechos y beneficios a los que cumplen con sus disposiciones y registran sus marcas federalmente. Brittingham v. Jenkins, 914 F.2d 447, 452 (4to Cir. 1990).
Precisamente porque el registro no crea el derecho a la marca y porque éste nace de su uso, para registrar una marca con la Oficina de Patentes y Marcas resulta indispensable que el solicitante haya usado la marca en el comercio previo al registro. Véanse: 15 U.S.C.A. sec. 1051(a) y (d); McCarthy, supra, Vol. III, Sec. 19:1.1. Sin embargo, ello no impide que una persona que aún no haya utilizado la marca en el comercio, pero que tiene la intención bona fide de hacerlo, solicite su registro. 15 U.S.C.A. *610sec. 1051(b). Sin embargo, para que el registro de esa marca se efectúe, será necesario que dicho solicitante, den-tro del término dispuesto por ley, acredite su uso en el co-mercio en la forma ordenada. 15 U.S.C.A. sec. 1051(d).(5)
Ahora bien, la presentación de una solicitud de registro en la Oficina de Patentes y Marcas confiere al solicitante, sujeto al registro de la marca, el beneficio del “uso constructivo” de ésta a partir de la solicitud. 15 U.S.C.A. sec. 1057(c). Así, una vez se registre la marca, se entenderá que su uso comenzó a la fecha cuando se presentó la solicitud. Se trata de una ficción de ley que premia al que solicita el registro de una marca que tiene la intención bona fide de utilizarla, al conferirle prioridad de uso desde la fecha de solicitud, no obstante el hecho de que su uso efectivo ocurrió con posterioridad. Ese uso constructivo de la marca se entenderá que ha ocurrido en todos Estados Unidos. Véanse: Emergency One, Inc. v. American Fire Eagle Engine Co., Inc., 332 F.3d 264, 268-269 (4to Cir. 2003); McCarthy, supra, Vol. IV, Sec. 26:38. Es decir, la prioridad de uso que confiere la solicitud de registro al amparo de lo dispuesto en la Ley Lanham, 15 U.S.C.A. sec. 1051(b), cubre la misma extensión que la propia ley.
El beneficio del uso constructivo es de tal magnitud que casi ha eclipsado otro privilegio que confiere la Ley Lanham: el “aviso constructivo.” Íd. Una vez se efectúa el registro de una marca en la Oficina de Patentes y Marcas, cualquier usuario posterior se da por notificado que el registrante reclama ser el dueño de la marca. Véase 15 U.S.C.A. sec. 1072. El efecto neto de esa disposición es que impide que una persona que pretende usar la marca que otro ha registrado federalmente con anterioridad, reclame desconocer su existencia. Véanse: McCarthy, supra, Vol. IV, Sec. 26:31-32; John R. Thompson v. Holloway, supra. *611Ello resulta importante, porque una de las defensas que cobija a quien es acusado de infringir el derecho de un registrante federal sobre una marca es que adoptó la marca sin tener conocimiento del uso previo por parte del titular federal y que la ha estado utilizando ininterrumpi-damente con anterioridad a la fecha de uso constructivo de la marca federal. Véase 15 U.S.C.A. sec. 1115(b)(5). Esta defensa, sin embargo, sólo permitirá al infractor mantener su marca en el área en que llevó a cabo su uso previo y continuo. Véanse: Spartan Food Systems, Inc. v. HFS Corporation, 813 F.2d 1279 (4to Cir. 1987); Natural Footwear Ltd. v. Hart, Shaffner & Marx, 760 F.2d 1383 (3er Cir. 1985); Mister Donut of America, Inc. v. Mr. Donut, Inc., 418 F.2d 838 (9no Cir. 1969); Burger King of Florida, Inc. v. Hoots, 403 F.2d 904 (7mo Cir. 1968).
Un último aspecto de la Ley Lanham, que para efectos de este caso merece discusión, es su relación con la legislación estatal sobre marcas. La mayor parte de los estados permite algún tipo de registro de las marcas utilizadas dentro de ese estado. McCarthy, supra, Vol. III, Sec. 22:1. La Ley Lanham puede coexistir con las leyes de los diferentes estados. No obstante, cuando en virtud de una ley estatal se contraviene una disposición de la Ley Lanham, opera una ocupación parcial del campo y se invalida el efecto de la disposición estatal que conflige con los preceptos de la Ley Lanham. Íd., Sec. 22:2; Spartan Food System, Inc. v. HFS Corporation, supra.
HH HH
Tanto AHP como Arribas reclaman ser dueñas de la misma marca: Sonata. AHP se ampara en su uso de la marca en el comercio interestatal y reclama las proteccio-nes que le confiere la Ley Lanham a quienes registran sus marcas según lo allí dispuesto. Arribas, por su parte, se cobija en las disposiciones de nuestra nueva Ley de Mar-cas, que permite apropiarse de una marca a través del re-*612gistro y registrar marcas que no se han utilizado, y ade-más, en el hecho de que su fecha de registro aquí en Puerto Rico es previa a la fecha del registro federal por parte de AHP.(6)
Veamos las circunstancias particulares de este caso. En febrero de 1997 AHP solicitó el registro federal de la marca Sonata. En junio de 1998, cuando éste se concedió, AHP obtuvo no sólo el beneficio del “aviso constructivo”, me-diante el cual se dan por notificados todos los usuarios pos-teriores del registro federal de AHP, sino también el bene-ficio del “uso constructivo”, que implica que, para efectos legales, se debe entender que AHP viene usando Sonata en todo el territorio al que le aplica la Ley Lanham —en el que se incluye a Puerto Rico— desde la fecha en que se solicitó su registro. Véase 15 U.S.C.A. secs. 1057(c) y 1072.
Mientras tanto, Arribas solicitó el registro de la marca Sonata en el Departamento de Estado en mayo de 1998. Cuando se le concedió, por operación de ley, se retrotraje-ron los efectos de la inscripción a la fecha de su solicitud. Véase 10 L.P.R.A. sec. 171e. Ante las disposiciones de la nueva Ley de Marcas, Arribas pudo obtener el registro de una marca que no había utilizado y, mediante dicho regis-tro, apropiarse de ella en el mercado de Puerto Rico.
A pesar de la tensión latente entre esos dos registros conflictivos, la controversia surge cuando coinciden en un mismo mercado, es decir, cuando AHP comienza a utilizar Sonata en Puerto Rico.(7) Luego de ello, AHP solicitó la *613cancelación del registro de Sonata a favor de Arribas en el Departamento de Estado.
A la luz del derecho antes expuesto, determinamos que la verdadera propietaria de la marca Sonata es AHP. Como se expresara anteriormente, al amparo de la disposición de la Ley Lanham sobre uso constructivo, debe entenderse que AHP ha usado la marca en Puerto Rico y en Estados Unidos desde febrero de 1997. De otra parte, en el mo-mento cuando se registró la marca Sonata, se dio aviso constructivo a todos los otros posibles usuarios de que dicha marca ya había sido apropiada por el registrante federal. Véase 15 U.S.C.A. sec. 1072.
En vista de que los beneficios antes expuestos se des-prenden del registro federal de una marca, quien se ve afectado por ellos deberá probar alguna de las defensas disponibles —notablemente, que es usuario previo de la marca— o deberá atacar la validez misma del registro. Para ello, sin embargo, deberá soportar el peso de la prueba, pues el registro federal de una marca constituye evidencia prima facie de que éste es válido, que el regis-trante es el dueño de la marca y que tiene el derecho ex-clusivo a usarla en el comercio. Véase 15 U.S.C.A. sec. 1115(a).
En este caso, AHP presentó como prueba ante el Depar-tamento de Estado su registro federal de la marca Sonata. Ante esa prueba, que no fue atacada de forma alguna, la agencia administrativa determinó, como cuestión de hecho, que AHP en efecto poseía un registro federal para la marca Sonata, que dicho registro había sido solicitado en febrero de 1997 y que había sido concedido en junio de 1998. De esa determinación se desprendían naturalmente las con-clusiones de derecho recién expuestas: que para efectos le-gales AHP ha usado la marca Sonata en el comercio de Estados Unidos y Puerto Rico desde febrero de 1997 y que a partir de junio de 1998 cualquier usuario posterior de la marca está notificado de que su uso infringe el derecho del registrante federal.
*614Nos resta por determinar, únicamente, si ante la pre-sencia de un usuario anterior(8) que es dueño de un regis-tro federal de una marca, debe cancelarse el registro de la misma marca en el Departamento de Estado que obra a favor de una entidad diferente al registrante federal y que jamás la ha utilizado. La conclusión forzosa es que una vez el registrante federal en efecto comienza a usar la marca en Puerto Rico, ante las circunstancias antes descritas, procede la cancelación.
Resulta claro que por operación de la Ley Lanham, debe entenderse que AHP comenzó a usar la marca antes que Arribas efectuara el registro de Sonata en el Departa-mento de Estado. De ahí que proceda la cancelación tanto bajo el Art. 3 de nuestra Ley de Marcas, supra, que faculta al usuario anterior de una marca registrada por otro a so-licitar la cancelación de dicho registro dentro de los cinco años de efectuado, como del Art. 19, supra, que permite la cancelación dél registro cuando éste se efectúa contrario a las disposiciones de la ley, entre las cuales se encuentra una prohibición de registrar una marca que pertenezca a otro. Véase 10 L.P.R.A. sevs. 171a y 171q.
En vista de lo anterior, fue correcta la determinación del Tribunal de Apelaciones de confirmar la decisión del De-partamento de Estado de cancelar el registro de la marca Sonata a favor de Arribas. Aun cuando el Departamento de Estado erró al concluir que en Puerto Rico no es posible apropiarse de una marca en virtud de un registro válido y a pesar de que ambos foros obviaron discutir la relación y prioridad entre los derechos de las partes, la solución a la que llegaron fue correcta. Procede, por lo tanto, su confirmación.
*615IV
Por los fundamentos antes expuestos, se confirma el dic-tamen del Tribunal de Apelaciones.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri no intervino.

(1) Arribas & Associates, Inc. (Arribas) incluso expresa que ambas marcas son idénticas y van dirigidas al mismo tipo de producto, y que “las partes no han argu-mentado en contra de la probabilidad de confusión entre sus marcas”. Petición de certiorari, pág. 8.


(2) Según definida por la Ley Lanham, la palabra “comercio” se refiere al comer-cio que puede ser regulado por el Congreso de Estados Unidos. 15 U.S.C.A. sec. 1127. Por lo tanto, se trata del comercio entre los estados, con naciones extranjeras y con tribus indias, que es el comercio que la Constitución de Estados Unidos le permite reglamentar. Véase Art. I, Sec. 8, Const. EE. UU., L.P.R.A., Tomo 1, ed. 1999, pág. 167.
El uso en el comercio de las marcas al que se refiere la Ley Lanham significa una venta o la transportación de un producto en el comercio interestatal estadouni-dense o en el comercio de este país con naciones extranjeras. 3 McCarthy on Trademarks and Unfair Competition Sec. 19:117 (4ta ed. 1996).


(3) Una marca de fábrica se refiere a cualquier palabra, nombre, símbolo o artefacto, o cualquier combinación de ellos, que: (1) identifique y distinga el bien de una persona, incluso un producto único, de los manufacturados o vendidos por otras personas, y (2) para indicar la fuente de los bienes, aun cuando dicha fuente sea desconocida. Para cumplir con la definición provista por la Ley Lanham, además de lo anterior, la marca debe ser utilizada por una persona o ser objeto de una solicitud de inscripción en el registro principal basada en la intención bona fide de uso de la marca. 15 U.S.C.A. sec. 1127. Las definiciones de los otros tipos de marcas se en-cuentran en esa misma sección.


(4) Luego que el derecho a usar la marca registrada se ha tomado inatacable, el registro se convierte en evidencia concluyente de que es válido, que la marca perte-nece al registrante federal y que éste tiene derecho a su uso exclusivo. 15 U.S.C.A. sec. 1115(b).


(5) Una alternativa a ese proceso es que se enmiende la solicitud de registro para hacer constar que, previo a ella, la marca sí se había utilizado en el comercio. Véanse: 15 U.S.C.A. sec. 1051(c); McCarthy, supra, Vol. III, Sec. 19:13.


(6) Arribas también arguye que el registro federal que llevara a cabo AHP no puede tener efecto en Puerto Rico porque las marcas sólo reciben protección en de-terminada jurisdicción. Para ello se ampara en nuestra jurisprudencia anterior —Colgate-Palmolive v. Mistolín, 117 D.P.R. 313, 321 (1986)— y en casos federales que cita por su valor persuasivo. Los casos citados, sin embargo, son distinguibles del de autos, puesto que en ellos se buscaba protección en Puerto Rico o Estados Unidos para una marca utilizada en un país foráneo, como Venezuela, Francia o Italia. Además, el argumento de Arribas ignora la aplicabilidad de la Ley Lanham a Puerto Rico.


(7) En la esfera federal se ha interpretado que aun cuando un registrante federal tenga un derecho superior al de otro usuario sobre una misma marca, la recla-mación del primero no madura hasta que efectivamente comience a usar la marca en el territorio en que la utiliza el segundo. Véanse: Dawn Donut Company v. Hart’s Food Stores, Inc., 267 F.2d 358 (2do Cir. 1959); McCarthy, supra, Vol. IV, Secs. 26:33 y 26:39.


(8) Esto en virtud del uso constructivo que confiere la Ley Lanham.